DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210092622 A1 herein Tiirola.
Claim 1, Tiirola discloses a method in a User Equipment (UE) for wireless communication, comprising:
monitoring a first sequence in a first time window (0006, 0042, moniotoring); and 
if the first sequence is detected in the first time window, performing a blind detection of a first signaling on K1 alternative Resource Element (RE) set(s) (0042, blind detection); 
wherein the first signaling occupies one of the K1 alternative RE set(s) in time-frequency domain, any one of the K1 alternative RE set(s) comprises a positive integer number of RE(s) (0006, since resource elements in unlicensed band, thus positive integer), each RE comprised in the any one of the K1 alternative RE set(s) belongs to an alternative time-frequency resource pool (0006, unlicensed band thus alternative), the alternative time-frequency resource pool belongs to a second time window in time domain (0042, second time window since blind detection occurs after monitoring), the first sequence is used for determining a start time of the alternative time-frequency resource pool in the second time window (intended use – does not impose any limit on the interpretation of the claim), and a time domain position of the first time window is related to a time domain position of the second time window (non-functional and descriptive - since monitoring and blind detection are performed in succession the unlicensed spectrum thus time domain position relation of time windows); the first signaling is a physical layer signaling (non-functional and descriptive – 0006, 0042, transmission on physical channels); and the K1 is a positive integer (0006, 0042).

Claim 2, Tiirola discloses the method according to claim 1, comprising: operating a first radio signal (0043); wherein the operating is receiving, or the operating is transmitting (0043); the first signaling comprises a first configuration information group for the first radio signal, and the first configuration information group comprises at least one of positions of occupied time domain resources, positions of occupied frequency domain resources, or a Modulation and Coding Scheme (MCS); 
or, receiving a third signaling; wherein the third signaling is used for determining L1 candidate time units, and the L1 candidate time units all belong to the first time window; time domain resources occupied by the first sequence belong to one of the L1 

Claim 3, Tiirola discloses the method according to claim 1, wherein the monitoring of the first sequence is a correlation detection, or the monitoring of the first sequence is an energy detection; or, a first identifier is used for determining the K1 alternative RE set(s) from the alternative time-frequency resource pool (0008).

Claim 4, Tiirola discloses the method according to claim 1, comprising: receiving a second signaling (0042); wherein the second signaling is used for determining a target time-frequency resource pool (intended use – does not impose any limit on the interpretation of the claim), the target time-frequency resource pool comprises K2 target RE sets (non-functional and descriptive, 0042), any one of the K1 alternative RE set(s) is one of the K2 target RE sets (0042); and the K2 is a positive integer greater than the K1 (0042).

Claim 5, Tiirola discloses the method according to claim 4, wherein a maximum number of blind detections of the first signaling performed by the UE in the first time window is equal to X1 (0044); and the X1 is a positive integer less than the K2 but not greater than the K1 (0044).

Claim 6, as analyzed with respect to the limitations as discussed in claim 1.
Claim 7, as analyzed with respect to the limitations as discussed in claim 2.

Claim 9, as analyzed with respect to the limitations as discussed in claim 4.

Claim 10, Tiirola discloses the method according to claim 6, comprising: performing an energy detection of a first frequency band (0091, LBT and subbands are unoccupied); wherein the energy detection is used for determining that the first frequency band is unoccupied, and frequency domain resources occupied by the first signaling belong to the first frequency band (0091).

Claim 11, as analyzed with respect to the limitations as discussed in claim 1.
Claim 12, as analyzed with respect to the limitations as discussed in claim 2.
Claim 13, as analyzed with respect to the limitations as discussed in claim 3.
Claim 14, as analyzed with respect to the limitations as discussed in claim 4.
Claim 15, as analyzed with respect to the limitations as discussed in claim 5.

Claim 16, as analyzed with respect to the limitations as discussed in claim 1.
Claim 17, as analyzed with respect to the limitations as discussed in claim 2.
Claim 18, as analyzed with respect to the limitations as discussed in claim 3.
Claim 19, as analyzed with respect to the limitations as discussed in claim 4.
Claim 20, as analyzed with respect to the limitations as discussed in claim 10.

Conclusion
US 20190132845 A1 discloses scheduling with bandwidth part switching in unlicensed spectrum which includes License Assisted Access (LAA) as disclosed in the specification. US 20210083828 A1 discloses a system where License Assisted Access (LAA) is performed in unlicensed spectrum with scheduling for downlink control information and blind detection in the unlicensed spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.